Andrew J. Ryan Jr., as Solicitor-General of the Eastern Judicial Circuit of Georgia, in his official capacity as such and in behalf of the Savannah Bar Association and other interested citizens of Chatham County, instituted an action for a declaratory judgment for the purpose of having determined the validity of House Bill No. 457, reported as Act 286, on page 1104 et seq. of Georgia Laws, 1947, the defendants *Page 285 
being the County Commissioners of Chatham County, Hon. A. R. MacDonell, Judge of the City Court of Savannah, A. Ben Connor, Sheriff of the City Court of Savannah, and Thomas Russell, Clerk of the City Court of Savannah, under the answers to the questions certified by this court to the Supreme Court in this case, Ryan v. Commissioners of Chatham County, 203 Ga. 730
(48 S.E.2d 86), the trial court did not err in holding that sections one through seven of the said act are void and ineffectual but erred in holding that sections eight and nine of the act are not void and ineffectual.
Judgment affirmed in part, and reversed in part. Sutton, C. J., and Parker, J., concur.
                          DECIDED JUNE 5, 1948.